DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-2, 5, 7-10, 21-23 and 25 are allowed.
As Per Claim 1. the claim recites: 
 A method for drilling a hole through a near wall of a component, the method comprising:
directing a confined laser beam of a confined laser drill through a collimator and towards the near wall of the component, the collimator being disposed along the confined laser beam, and wherein the collimator includes a chamber that receives the confined laser beam along with a fluid and a nozzle that directs the laser beam inside a liquid column of the fluid towards the near wall of the component;
sensing a first characteristic of light from the hole in the near wall of the component with a first sensor positioned outside the component while directing the confined laser beam towards the near wall of the component, wherein the first sensor is offset from the confined laser beam and senses a characteristic of reflected light along the confined laser beam by redirecting at least a portion of the reflected light directed to the first sensor with a redirection lens, and  wherein the redirection lens is positioned within the chamber and intersects a beam axis along which the confined laser beam;
 sensing a second characteristic of light from the hole in the near wall of the component with a second sensor, the second characteristic of light being different from the first characteristic of light; and
determining a hole progress based on the sensed first characteristic of light and the sensed second characteristic of light; wherein the first characteristic of light is an intensity of light at a first wavelength, the first wavelength indicative of the confined laser beam hitting a first layer of the near wall of the component; 

wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light comprises comparing the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength.
Applicant discloses the benefits of the invention in it provides a more reliable method to drill a hole in a gas turbine. [Par. 6]
Reed (US 2018/0010484), Kurosawa (US 56981250) and Morikazu (US 2016/0158891) disclose all limitations of the invention except wherein the split funnel comprises: 
directing a confined laser beam of a confined laser drill through a collimator and towards the near wall of the component, the collimator being disposed along the confined laser beam, and wherein the collimator includes a chamber that receives the confined laser beam along with a fluid and a nozzle that directs the laser beam inside a liquid column of the fluid towards the near wall of the component: and 
sensing a first characteristic of light from the hole in the near wall of the component with a first sensor positioned outside the component while directing the confined laser beam towards the near wall of the component, wherein the first sensor is offset from the confined laser beam and senses a characteristic of reflected light along the confined laser beam by redirecting at least a portion of the reflected light directed to the first sensor with a redirection lens, and  wherein the redirection lens is positioned within the chamber and intersects a beam axis along which the confined laser beam.
Not only does the primary reference not teach the recited claim limitation(s), but also it would not have been obvious to one with ordinary skill in the art to make any sort of modification/combination 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761